United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1954
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Gregory Caldwell,                       *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: May 7, 2007
                                Filed: May 10, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Caldwell appeals from the district court’s1 entry of an amended
judgment following this court’s remand with instructions to vacate one of his four
drug convictions. See United States v. Williams, 429 F.3d 767 (8th Cir. 2005). His
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), and moved
to withdraw, and Caldwell has filed a pro se supplemental brief. We conclude that
Caldwell’s claims of ineffective assistance of trial and appellate counsel should be
raised, if at all, in a 28 U.S.C. § 2255 motion. See United States v.

      1
       The Honorable George Howard, Jr., late a United States District Judge for the
Eastern District of Arkansas.
Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir. 2006). The challenges to his
convictions and sentence that he attempts to raise in this appeal after remand had to
be raised in his first appeal and are beyond the scope of this court’s remand. See
United States v. Walterman, 408 F.3d 1084, 1085-86 (8th Cir. 2005).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), and finding no non-frivolous issues, we affirm the judgment of the district
court, grant counsel’s withdrawal motion, and deny as moot Caldwell’s motion for the
appointment of new counsel on appeal.
                        ______________________________




                                         -2-